Case 4:21-mj-02939-N/A-LAB Document 1. Filed 04/12/21 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted) *
. ae ISTRICT of ARIZONA
United States District Court _
United States of America DOCKET NO.
v.
y bea Ponce-Gil MAGISTRATE'S CASE NO.
| OB: 1981; Citizen of Mexico 21-02939MJ

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF PACTS CONSTITUTING THE OBTENSE OR VIOLATION:

On ot about April 9, 2021, at or near Nogales, in the District of Arizona, Emilio Ponce-Gil, an alien, entered, and
was found in the United States of America after having been denied admission, excluded, deported, and removed
from the United States through San Ysidro, California on December 1, 2010, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security fo reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Emilio Ponce-Gil is a citizen of Mexico. On December 1, 2010, Emilio Ponce-Gil was lawfully denied admission,
excluded, deported and removed from the United States through San Ysidro, California, On April 9, 2021, agents
found Emilio Ponee-Gil in the United States at or near Nogales, Arizona, without the proper immigration documents.
Emilio Ponce-Gil did not obtain the express consent of the Attorney General or the Secretary of the Department of
Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

    

 

 

 

 

DETENTION REQUESTED . SIGNATURE OF C pyr a INANT (official title)
Being duly sworn, I declare that the foregoing is Ue
PMG2/AIC OFFICIAL Gite
AUTHORIZED AUSA “/Liza Gr reer
‘s/Liza Granoff t aun Border Patrol Agent
\ \ Andrew J, Carpenter
WA
Sworn by telephone x
SIGNATURE OR MAGISTRATE JUDGE), DATE
. Q B | : April 12, 2021
CAs Wray

 

 

% Sea Federal rules of Criminal Procedure Rutes 3, 4.1, and 54

 

 
